Exhibit 10.14

 

FERRELL COMPANIES, INC.
SUPPLEMENTAL SAVINGS PLAN

 

AMENDED AND RESTATED EFFECTIVE JANUARY 1, 2010

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

 

 

Page

 

 

 

 

 

ARTICLE I

 

GENERAL

 

1

 

 

 

 

 

 

1.1

 

History, Purpose and Effective Date

 

1

 

1.2

 

Definitions

 

1

 

1.3

 

Source of Benefits

 

1

 

1.4

 

Notices

 

2

 

1.5

 

Applicable Law

 

2

 

1.6

 

Gender and Number

 

2

 

1.7

 

Action by Company

 

2

 

1.8

 

Severability

 

2

 

1.9

 

Nonassignment

 

2

 

 

 

 

 

 

ARTICLE II

 

DEFINITIONS

 

3

 

 

 

 

 

 

ARTICLE III

 

ELIGIBILITY AND PARTICIPATION

 

7

 

 

 

 

 

 

 

3.1

 

Eligibility

 

7

 

3.2

 

Participation

 

7

 

3.3

 

Plan Not Contract of Employment

 

7

 

 

 

 

 

 

ARTICLE IV

 

CONTRIBUTIONS

 

8

 

 

 

 

 

 

 

4.1

 

Deferral Election and Bonus Deferral Election Procedures

 

8

 

4.2

 

Company Contributions

 

9

 

4.3

 

Discretionary Contributions

 

9

 

 

 

 

 

 

ARTICLE V

 

ACCOUNTS AND ACCOUNTING

 

10

 

 

 

 

 

 

 

5.1

 

Accounts

 

10

 

5.2

 

Valuation of Accounts

 

10

 

5.3

 

Adjustment of Accounts for Earnings

 

10

 

 

 

 

 

 

ARTICLE VI

 

PAYMENT OF BENEFITS

 

11

 

 

 

 

 

 

 

6.1

 

Entitled to Benefit Payments

 

11

 

6.2

 

Payment of Benefits

 

11

 

6.3

 

Hardship Withdrawals

 

11

 

6.4

 

Specified Employees

 

11

 

6.5

 

Accelerated Distribution

 

11

 

6.6

 

Withholding for Tax Liability

 

11

 

6.7

 

Incapacity

 

12

 

 

 

 

 

 

ARTICLE VII

 

ADMINISTRATION

 

13

 

 

 

 

 

 

 

7.1

 

General

 

13

 

7.2

 

Administrative Rules

 

13

 

7.3

 

Duties

 

13

 

 

 

 

 

ARTICLE VIII

 

CLAIMS PROCEDURE

 

14

 

i

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

(continued)

 

 

 

 

 

 

Page

 

 

 

 

 

 

 

8.1

 

General

 

14

 

8.2

 

Denials

 

14

 

8.3

 

Notice

 

14

 

8.4

 

Appeals Procedure

 

14

 

8.5

 

Review

 

14

 

 

 

 

 

 

ARTICLE IX

 

MISCELLANEOUS PROVISIONS

 

15

 

 

 

 

 

 

 

9.1

 

Amendment

 

15

 

9.2

 

Termination

 

15

 

9.3

 

Successors and Assigns

 

15

 

ii

--------------------------------------------------------------------------------


 

FERRELL COMPANIES, INC.
SUPPLEMENTAL SAVINGS PLAN

 

INTRODUCTION

 

ARTICLE I
GENERAL

 

1.1          History, Purpose and Effective Date.  Ferrell Companies, Inc. (the
“Company”), has heretofore established the Ferrell Companies, Inc.
401(k) Investment Plan (the “Savings Plan”) for its eligible employees.  The
Company has also heretofore established this Ferrell Companies, Inc.
Supplemental Savings Plan (the “Plan”) to provide certain highly compensated
employees of the Company with the opportunity to defer the receipt of
compensation and to receive additional retirement income from the Company.  The
Plan was amended, restated and continued to comply with section 409A of the
Internal Revenue Code of 1986, as amended (the “Code”) effective as of
January 1, 2009.  The following provisions constitute an amendment, restatement
and continuation of the Plan as in effect immediately prior to January 1, 2010,
the “Effective Date” of the Plan as set forth herein.  The Plan is not intended
to qualify under section 401(a) of the Code, or to be subject to Part 2, 3 or 4
of Subtitle B of Title I of the Employee Retirement Income Security Act of 1974,
as amended (“ERISA”).  It is intended that the provisions of the Plan conform to
the requirements of section 409A of the Code and the Plan will be interpreted in
all respects in accordance with such requirements.  The provisions of the Plan
as set forth herein shall apply from and after the Effective Date with respect
to distributions commencing on or after the Effective Date.

 

1.2          Definitions.  Capitalized terms not otherwise defined in the Plan
shall have the meanings set forth in Article II, unless the context plainly
requires a different meaning:

 

1.3          Source of Benefits. The amount of any benefit payable under the
Plan will be paid in cash from the general assets of the Company.  The Company’s
obligation under the Plan shall be reduced to the extent that any amounts due
under the Plan are paid from one or more trusts, the assets of which are subject
to the claims of the general creditors of the Company; provided, however, that
nothing in this Plan shall require the Company to establish any trust to provide
benefits under the Plan.  All amounts payable under the Plan shall be reflected
on the accounting records of the Company.  No employee or other individual
entitled to benefits under the Plan shall have any right, title or interest
whatsoever in any assets of the Company or any of its affiliates or to any
investment reserves, accounts or funds that the Company may purchase, establish
or accumulate to aid in providing the benefits under the Plan.  Neither an
employee nor a beneficiary of an employee shall acquire any interest greater
than that of an unsecured creditor of the Company.

 

--------------------------------------------------------------------------------


 

1.4          Notices.  Any notice or document required to be given to or filed
with the Company, the Administrator or the Committee shall be considered to be
given or filed if mailed by registered or certified mail, postage prepaid, to
the Secretary of the Company, at the Company’s principal executive offices. 
Each Participant and each beneficiary shall file with the Administrator, from
time to time, in writing, the post office address of the Participant, the post
office address of each of his Beneficiary, and each change of post office
address. Any communication, statement or notice addressed to the last post
office address filed with the Administrator (or if no such address was filed
with the Administrator, then to the last post office address of the Participant
or Beneficiary as shown on the Company’s records) shall be binding on the
Participant and each Beneficiary for all purposes of the Plan, and neither the
Administrator nor the Company shall be obligated to search for or ascertain the
whereabouts of any Participant or Beneficiary.

 

1.5          Applicable Law.  The Plan shall be construed and administered in
accordance with the internal laws of the State of Missouri to the extent not
superseded by the laws of the United States of America..

 

1.6          Gender and Number.  Where the context admits, words in any gender
shall include any other gender, words in the singular shall include the plural
and the plural shall include the singular.

 

1.7          Action by Company.  Any action required or permitted to be taken
under the Plan by the Company shall be by resolution of its board of directors
or by a person or persons authorized by its board of directors.

 

1.8          Severability.  If any provision of the Plan shall be held illegal
or invalid for any reason, such illegality or invalidity shall not affect the
remaining provisions of the Plan, but the Plan shall be construed and enforced
as if such illegal or invalid provision had never been included herein.

 

1.9          Nonassignment.  No Participant shall have the power to pledge,
transfer, assign, anticipate, mortgage or otherwise encumber or dispose of in
advance any interest in amounts payable hereunder or any of the payments
provided for herein, nor shall any interest in amounts payable hereunder or in
any payments be subject to seizure for payment of any Participant’s debts,
judgments, alimony or separate maintenance, or be reached or transferred by
operation of law in the event of any Participant’s bankruptcy, insolvency or
otherwise.

 

2

--------------------------------------------------------------------------------


 

ARTICLE II

DEFINITIONS

 

Wherever used in the Plan, the following words and phrases shall have the
meaning set forth below, unless the context plainly requires a different
meaning:

 

(a)           “Account” means the hypothetical account established on behalf of
the Participant, as described in Section 5.1.

 

(b)           “Administrator” means the person or persons described in
Article VII.

 

(c)           “Beneficiary” means the legal or natural person or persons to whom
a Participant’s benefits under the Plan are to be paid if the Participant dies
before he receives all of his benefits.  A Participant shall designate the
Beneficiary(ies) (which can be designated successively or contingently) and the
portion of the Participant’s Vested Account Balance to be paid to each of them
by filing a signed beneficiary designation form with the Administrator.  The
beneficiary designation form will be effective only when it is filed with the
Administrator while the Participant is alive and will cancel all beneficiary
designation form filed earlier.  If a deceased Participant failed to designate a
beneficiary as provided above, or if the designated beneficiary of a deceased
Participant died before him, his benefits shall be paid in accordance with
beneficiary designation form then on file for him under the Savings Plan or, if
there is no such beneficiary designation form on file (or if all beneficiaries
designated under the Savings Plan have died before the Participant), in the
following order of priority:  (i) to the Participant’s surviving spouse; or if
none, (ii) to the Participant’s children, per stirpes; or if none, (iii) to the
Participant’s estate.

 

(d)           “Board” means the governing body of the Company.

 

(e)           “Bonus Compensation” means any incentive compensation payable
under the Company’s annual bonus plan.

 

(f)            “Bonus Deferral Election” means an election filed by an eligible
employee or Participant pursuant to which the Participant elects to defer
receipt of a specified amount of his Bonus Compensation for a Fiscal Year and to
have such amount contributed to the Plan as a Deferral Contribution.

 

(g)           “Code” means the Internal Revenue Code of 1986, as amended from
time to time.

 

(h)           “Committee” means the executive compensation committee of the
Board, if any, otherwise, the Board or its designee.

 

(i)            “Company” means Ferrell Companies, Inc. and any successor
thereto.

 

3

--------------------------------------------------------------------------------


 

(j)            “Compensation” means an eligible employee’s base salary,
excluding expense reimbursements, fringe benefits, non-cash amounts and any
Bonus Compensation.

 

(k)           “Deferral Contribution” means the amount contributed to the Plan
on behalf of a Participant pursuant to his Deferral Election and/or Bonus
Deferral Election.

 

(l)            “Deferral Election” means an election filed by an eligible
employee or Participant pursuant to which the Participant elects to defer
receipt of a specified amount of his Compensation for a Plan Year and to have
such amount contributed to the Plan as a Deferral Contribution.

 

(m)          “ERISA” means the Employee Retirement Income Security Act of 1974,
as amended from time to time.

 

(n)           “Fiscal Year” means the Company’s fiscal year, which shall be the
period commencing on August 1 and ending on the following July 31.

 

(o)           “Participant” means an eligible employee of the Company who is
participating in the Plan in accordance with Article III.

 

(p)           “Plan” means the Ferrell Companies, Inc. Supplemental Savings
Plan, as set forth herein.

 

(q)           “Plan Year” means the calendar year.

 

(r)            “Savings Plan” means the Ferrell Companies, Inc.
401(k) Investment Plan.

 

(s)           “Separation from Service” means a Participant’s termination of
employment from the Company and its affiliates which constitutes a “separation
from service” within the meaning of Code Section 409A or applicable guidance or
regulations thereunder by applying the default provisions thereof.

 

(t)            “Specified Employee” shall be as defined in accordance with
Section 409A and applicable regulations thereunder.

 

(u)           “Unforeseeable Emergency” means an unforeseeable, severe financial
hardship to a Participant resulting from:

 

(i)            a sudden and unexpected illness or accident of the Participant or
his dependent (as defined in Code Section 152(a), without regard to Code
Sections 152(b)(1), (b)(2) and (d)(1)(B));

 

4

--------------------------------------------------------------------------------


 

(ii)           loss of the Participant’s property due to casualty (including the
need to rebuild a home following damage to the home not otherwise covered by
insurance); or

 

(iii)          other similar extraordinary and unforeseeable circumstances
arising as a result of events beyond the control of the Participant.

 

Neither the need to send a child to college nor the purchase of a home shall
constitute an Unforseeable Emergency.  Whether a Participant has an
Unforeseeable Emergency shall be determined based on the relevant facts and
circumstances of the applicable situation but, in any case, a distribution shall
not be considered to be on account of an Unforeseeable Emergency to the extent
that the emergency is or may be relieved through reimbursement or compensation
from insurance or otherwise or by liquidation of the Participant’s assets (to
the extent that the liquidation of such assets would not cause severe financial
hardship).  Distributions on account of an Unforeseeable Emergency shall be
limited to the amount reasonably necessary to satisfy the emergency need
(including amounts necessary to pay any federal, state, local or foreign income
taxes or penalties reasonably anticipated to result from the distribution).

 

(v)           “Valuation Date” means the last business day of each calendar
quarter, the date as of which a Participant’s benefits under the Plan are to be
determined and such other dates as determined from time to time by the
Administrator.

 

(w)          “Vested Account Balance” means that portion, if any, of a
Participant’s Account that is vested, determined as follows:  (i) the portion of
a Participant’s Account attributable to Deferral Contributions shall at all
times be 100% vested, (ii) the portion of a Participant’s Account attributable
to Company Contributions shall be vested as if such contributions were matching
contributions that had been made under the provisions of the Savings Plan, and
(iii) the portion of a Participant’s Account attributable to Discretionary
Contributions shall be vested as determined by the Committee and communicated to
the Participant under procedures established by the Administrator at the time
such contributions are made.  Notwithstanding any other provision of the Plan to
the contrary, if a Participant’s Separation from Service is the result of
termination “for cause,” no benefits shall be payable to the Participant under
the Plan and his Vested Account Balance shall be zero.  A Participant shall be
deemed to have been terminated “for cause” if his Separation from Service occurs
as a result of the Participant’s fraud, misappropriation or embezzlement of
funds or property of the Company or any of its affiliates.  The Committee shall
determine whether a Participant’s Separation from Service is “for cause.” 
Unless otherwise determined by the Committee, the following vesting schedule
shall apply to Company Contributions and Discretionary Contributions:

 

5

--------------------------------------------------------------------------------


 

Years of Service

 

Percentage Vested

 

Less than 1

 

0

%

1 but less than 2

 

20

%

2 but less than 3

 

40

%

3 but less than 4

 

60

%

4 but less than 5

 

80

%

5 or more

 

100

%

 

6

--------------------------------------------------------------------------------


 

ARTICLE III
ELIGIBILITY AND PARTICIPATION

 

3.1                               Eligibility.  The Committee shall designate
from time to time those employees of the Company who shall participate in the
Plan for any Plan Year (or, with respect to deferrals of Bonus Compensation, any
Fiscal Year); provided, however, that such employees must be eligible to make
pre-tax contributions to the Savings Plan for the Plan Year or Fiscal Year, as
applicable, and must be members of a select group of management or highly
compensated employees, as such group is described in Sections 201(2), 301(a)(3),
and 401(a)(1) of ERISA.

 

3.2                               Participation.  An eligible employee of the
Company shall become a “Participant” in the Plan on the first day of the first
Plan Year (or, with respect to Bonus Compensation, the Fiscal Year) following
the date that he is first designated as an eligible employee by the Committee
and for which the Participant has in effect a Deferral Election or Bonus
Deferral Election, as applicable, or, if earlier, the date on which
Discretionary Contributions are credited to his Account under the Plan.  The
participation of any Participant may be suspended or terminated by the Committee
at any time, but no such suspension or termination shall become effective prior
to the first day of the next Plan Year (or, with respect to deferrals of Bonus
Compensation, the first day of the next Fiscal Year) or shall operate to reduce
the balance in the Participant’s Account as of the Valuation Date that preceded
or coincides with the date of such suspension or termination without such
Participant’s consent.  An employee shall cease to be a Participant when he has
a Separation from Service and the balance in his Account has been distributed
under the terms of the Plan.

 

3.3                               Plan Not Contract of Employment.  The Plan
does not constitute a contract of employment, and nothing in the Plan will give
any Participant either the right to be retained in the employ of the Company or
any of its affiliates, or any right or claim to any benefit under the Plan,
except to the extent specifically provided under the terms of the Plan.

 

 

7

--------------------------------------------------------------------------------


 

ARTICLE IV

CONTRIBUTIONS

 

4.1                               Deferral Election and Bonus Deferral Election
Procedures.

 

(a)                        Each eligible employee or Participant may file a
Deferral Election for the portion of the Participant’s Compensation (not to
exceed 25 percent unless otherwise provided by the Administrator) that shall be
credited to his Account in accordance with Article V for any Plan Year.  Each
eligible employee or Participant may file a Bonus Deferral Election for the
portion of the Participant’s Bonus Compensation (not to exceed 25 percent unless
otherwise provided by the Administrator) that shall be credited to his Account
in accordance with Article V for any Fiscal Year.

 

(b)                       A Deferral Election shall be properly completed,
executed and delivered to the Administrator prior to the first day of the Plan
Year for which the Deferral Election is to be effective and shall be irrevocable
as of the December 31 of the year prior to the Plan Year for which it is to be
effective (or such earlier date specified by the Administrator).  No Deferral
Elections for a Plan Year will be accepted after December 31 of the preceding
Plan Year.  No more than one Deferral Election may be entered into with respect
to a Plan Year.

 

(c)                        A Bonus Deferral Election shall be properly
completed, executed and delivered to the Administrator prior to the first day of
the Fiscal Year for which the Bonus Deferral Election is to be effective and
shall be irrevocable as of the last day of the Fiscal Year preceding the Fiscal
Year for which it is to be effective (or such earlier date specified by the
Administrator).  No Bonus Deferral Elections for a Fiscal Year will be accepted
after the last day of the preceding Fiscal Year.  No more than one Bonus
Deferral Election may be entered into with respect to a Fiscal Year.

 

(d)                       Each Deferral Election shall expire as of the last day
of the Plan Year to which it relates and a new Deferral Election will be
required for each Plan Year.  Each Bonus Deferral Election shall expire as of
the last day of the Fiscal Year to which it relates and a new Bonus Deferral
Election will be required for each Fiscal Year.  Once a Deferral Election has
become effective and irrevocable for a Plan Year, any modification or revocation
thereof shall not become effective until the first day of the first Plan Year
following the date of such modification or revocation except as otherwise
specifically provided in the Plan, and (ii) once a Bonus Deferral Election has
become effective and irrevocable for a Fiscal Year, any modification or
revocation thereof shall not become effective until the first day of the first
Fiscal Year following the date of such modification or revocation except as
otherwise specifically provided in the Plan.

 

8

--------------------------------------------------------------------------------


 

4.2                               Company Contributions.  Subject to such
limitations as the Committee may from time to time impose, if a Participant has
filed (i) a Deferral Election under the Plan for a Plan Year or (ii) a Bonus
Deferral Election under the Plan for the Fiscal Year that ends with or within a
Plan Year, the, for such Plan Year, the Participant’s Account shall be credited
with a “Company Contribution” equal to:

 

(a)                        50% of the sum of the Participant’s salary deferrals
under the Savings Plan for such Plan Year plus the Participant’s Deferral
Contributions for such Plan Year (including Deferral Contributions attributable
to the Participant’s Bonus Deferral Election for the Fiscal Year that ends with
or within such Plan Year) under the Plan that, in the aggregate, do not exceed
eight percent of the sum of the Participant’s Compensation and Bonus
Compensation for such Plan Year (with the Bonus Compensation being equal to the
Bonus Compensation payable to the Participant for the Fiscal Year that ends with
or within the Plan Year);

 

MINUS

 

(b)                       the amount of matching contributions made on the
Participant’s behalf under the Savings Plan for such Plan Year.

 

Notwithstanding the foregoing provisions of this Section 4.2, in no event will a
Participant be entitled to Company Contributions under the Plan for a Plan Year
unless the Participant has made the maximum permitted salary deferrals to the
Savings Plan for such Plan Year.

 

4.3                               Discretionary Contributions.  The Company, in
its sole discretion, may cause the Administrator to credit an additional amount
(a “Discretionary Contribution”) to a Participant’s Account for any Plan Year. 
Notwithstanding the foregoing, in no event shall a Discretionary Contribution be
an offset to or in lieu of any other payment or benefit to which the Participant
already has a legally binding right at the time of such contribution and, to the
extent that the Discretionary Contribution is to be made only if the Participant
made contributions to the Savings Plan, such contribution shall be made for a
Plan Year only if the Participant has made the maximum permitted salary
deferrals to the Savings Plan for such Plan Year.

 

9

--------------------------------------------------------------------------------


 

ARTICLE V
ACCOUNTS AND ACCOUNTING

 

5.1                               Accounts.  The Administrator shall establish
and maintain one or more Accounts for each Participant, consisting of Deferral
Contributions, Company Contributions and Discretionary Contributions made on
behalf of the Participant in accordance with Article IV. All amounts credited to
a Participant’s Account shall be credited solely for purposes of accounting and
computation, and they shall remain assets of the Company subject to the claims
of the Company’s general creditors.  A Participant shall have no interest in or
right to such Account at any time.

 

5.2                               Valuation of Accounts.  The value of a
Participant’s Account shall be determined as of each Valuation Date by the
Administrator in the following manner:

 

(a)                        first, adjust the Account balance for the applicable
gains, losses, earnings and expenses, in accordance with Section 5.3;

 

(b)                       then, the Participant’s Account shall be credited with
the amount of any Deferral Contributions to be credited in accordance with
Section 4.1, the amount of Company Contributions to be credited in accordance
with Section 4.2 and the amount of any Discretionary Contributions to be
credited in accordance with Section 4.3, in each case that have not previously
been credited; and

 

(c)                        then, the Participant’s Account shall be charged with
the amount of any distributions under the Plan with respect to that Account that
have not previously been charged.

 

All allocations to, adjustments of and deductions from a Participant’s Account
under this Section 5.2 shall be deemed to have been made on the applicable
Valuation Date, in the order of priority set forth in this Section 5.2, even
though actually determined at a later date.

 

5.3                               Adjustment of Accounts for Earnings.  The
amounts credited to a Participant’s Account in accordance with Section 5.2 shall
be adjusted as of each Valuation Date to reflect the value of an investment
equal to the Participant’s Account balance in one or more assumed investments
that the Committee offers from time to time, and which the Participant directs
the Committee to use for purposes of adjusting his Account. The Committee shall
retain overriding discretion over the selection of investment vehicles, and the
Committee may change, alter or modify its investment policy as it deems
appropriate from time to time.

 

10

--------------------------------------------------------------------------------


 

ARTICLE VI

PAYMENT OF BENEFITS

 

6.1                               Entitlement to Benefit Payments.  Upon a
Participant’s Separation from Service, the Participant shall be entitled to
payment of his Vested Account Balance, payable by the Company in the form set
forth in Section 6.2.  Any portion of the Participant’s Account that is not
vested as of the date of his Separation from Service shall be forfeited and
neither the Participant nor any other person shall have any right thereto.

 

6.2                               Payment of Benefits.  Subject to the terms and
conditions of the Plan. payment of a Participant’s Vested Account Balance shall
be paid to him in a lump sum within ninety (90) days following his Separation
from Service. If the Participant’s Separation from Service occurs on account of
his death, payment of his Vested Account Balance shall be made to his
Beneficiary in a lump sum within ninety (90) days following the Participant’s
death.

 

6.3                               Hardship Withdrawals.  The Administrator may,
pursuant to rules adopted by it and applied in a uniform manner, accelerate the
date of distribution of a Participant’s Vested Account Balance because of an
Unforeseeable Emergency at any time.  Distributions on account of an
Unforeseeable Emergency shall be limited to the amount reasonably necessary to
satisfy the emergency need (including amounts necessary to pay any federal,
state, local or foreign income taxes or penalties reasonably anticipated to
result from the distribution).  Distribution pursuant to this Section 6.3 of
less than the Participant’s entire Vested Account Balance shall be made pro rata
from his assumed investments according to the balances in such investments. 
Subject to the foregoing, payment of any amount with respect to which a
Participant has filed a request under this Section 6.3 shall be made in a lump
sum as soon as practicable (but in no event more than ninety (90) days) after
approval of such request by the Administrator.

 

6.4                               Specified Employees.  If a Participant is a
Specified Employee at the time of his separation from service, payment of the
Participant’s Vested Account Balance shall be made on the earlier of (a) on the
later of (i) the date otherwise scheduled for such payment or (ii) the first day
of the seventh month following such separation from service or (b) the date of
the Participant’s death.  Any payment under this Section 6.4 shall be made as
soon as practicable after the date specified but in no later than ninety (90)
days after such date.

 

6.5                               Accelerated Distribution.  If the Plan fails
to meet the requirements of Code Section 409A with respect to any Participant,
the Participant will receive a distribution equal to the amount required to be
included in income as a result of the failure but in no event greater than his
Vested Account Balance.

 

6.6                               Withholding for Tax Liability.  The Company
may withhold or cause to be withheld from any payment of benefits made pursuant
to the Plan or any Deferral

 

11

--------------------------------------------------------------------------------


 

Contributions to be credited under the Plan any taxes required to be withheld
with regard to such payment or contribution.  Notwithstanding the foregoing,
withholding of Deferral Contributions under the Plan shall be limited to (a) the
amount required to pay the tax imposed by the Federal Insurance Contributions
Act (“FICA”) under sections 3101, 3121(a) and 3121(v)  on compensation deferred
under the Plan (the “FICA Amount”), and (b) income tax imposed under section
3401  or the corresponding withholding provisions of applicable state, local or
foreign tax laws as a result of the payment of the FICA Amount and to pay the
additional income tax attributable to the pyramiding of wages under section 3401
and taxes.  Notwithstanding the foregoing, the total amount of withholding
pursuant to the preceding sentence shall not exceed the aggregate FICA Amount
and the income tax withholding related to such FICA Amount.

 

6.7                               Incapacity.  If any person to whom a benefit
is payable under the Plan is an infant, or if the Administrator determines that
any person to whom such benefit is payable is incompetent by reason of physical
or mental disability, the Administrator may cause the payments becoming due to
such person to be made to another for his benefit.  Payments made pursuant to
this Section 6.7 shall, as to such payment, operate as a complete discharge of
the Plan, the Company, the Committee and the Administrator.

 

12

--------------------------------------------------------------------------------


 

ARTICLE VII

ADMINISTRATION

 

7.1                               General.  The Administrator shall be the
Committee, or such other person or persons as designated by the Board.  Except
as otherwise specifically provided in the Plan, the Administrator shall be
responsible for the administration of the Plan.  The Administrator shall be the
“named fiduciary,” within the meaning of Section 402(c)(2) of ERISA.

 

7.2                               Administrative Rules.  The Administrator may
adopt such rules of procedure as it deems desirable for the conduct of its
affairs, except to the extent that such rules conflict with the provisions of
the Plan.

 

7.3                               Duties.  The Administrator shall have the
following rights, powers and duties:

 

(a)                        The decision of the Administrator in matters within
its jurisdiction shall be final, binding and conclusive upon each Participant
and upon any other person affected by such decision, subject to the claims
procedure hereinafter set forth.

 

(b)                       The Administrator shall have the duty and authority to
conclusively interpret and construe the provisions of the Plan; to decide any
question which may arise regarding the rights of employees, Participants and
beneficiaries, and the amounts of their respective interests; to adopt such
rules and to exercise such powers as the Administrator may deem necessary for
the administration of the Plan; and to exercise any other rights, powers or
privileges granted to the Administrator by the terms of the Plan.

 

(c)                        The Administrator shall maintain full and complete
records of its decisions. Its records shall contain all relevant data pertaining
to the Participants and their rights and duties under the Plan.  The
Administrator shall have the duty to maintain Account records of all
Participants.

 

(d)                       The Administrator shall cause the principal provisions
of the Plan to be communicated to the Participants, and a copy of the Plan and
other documents shall be available at the principal office of the Company for
inspection by the Participants at reasonable times determined by the
Administrator.

 

(e)                        The Administrator shall periodically report to the
Committee with respect to the status of the Plan.

 

13

--------------------------------------------------------------------------------


 

ARTICLE VIII

CLAIMS PROCEDURE

 

8.1                               General.  Any claim for benefits under the
Plan shall be filed with the Administrator by a Participant or beneficiary (a
“claimant”) on the form prescribed for such purpose by the Administrator.

 

8.2                               Denials.  If a claim for benefits under the
Plan is wholly or partially denied, notice of the decision shall be furnished to
the claimant by the Administrator within a reasonable period of time after
receipt of the claim by the Administrator (but in no event more than ninety (90)
days thereafter).

 

8.3                               Notice.  Any claimant who is denied a claim
for benefits shall be furnished written notice setting forth:

 

(a)                        The specific reason or reasons for the denial;

 

(b)                       Specific reference to the pertinent provision of the
Plan upon which the denial is based;

 

(c)                        A description of any additional material or
information necessary for the claimant to perfect the claim; and

 

(d)                       An explanation of the claim review procedure under the
Plan.

 

8.4                               Appeals Procedure.  In order that a claimant
may appeal a denial of a claim, the claimant or the claimant’s duly authorized
representative may:

 

(a)                        Request a review by written application to the
Administrator, or its designee, no latex than sixty (60) days after receipt by
the claimant of written notification of denial of a claim;

 

(b)                       Review pertinent documents; and

 

(c)                        Submit issues and comments in writing.

 

8.5                               Review.  A decision on review of a denied
claim shall be made not later than sixty (60) days after receipt of a request
for review, unless special circumstances require an extension of time for
processing, in which case a decision shall be rendered within a reasonable
period of time, but not later than one hundred and twenty (120) days after
receipt of a request for review.  The decision on review shall be in writing and
shall include the specific reasons for the decision and specific references to
the pertinent provisions of the Plan on which the decision is based.

 

14

--------------------------------------------------------------------------------


 

ARTICLE IX

MISCELLANEOUS PROVISIONS

 

9.1                               Amendment.  The Company reserves the right to
amend the Plan, in any manner that it deems advisable, by a resolution of the
Board.  No amendment shall, without a Participant’s consent, adversely affect
the amount of that Participant’s Vested Account Balance at the time the
amendment becomes effective or the right of that Participant to receive a
distribution of his Vested Account Balance.

 

9.2                               Termination.  The Company reserves the right
to terminate the Plan at any time.  No termination shall, without a
Participant’s consent, adversely affect the amount of that Participant’s Vested
Account Balance prior to the termination or the right of that Participant to
receive a distribution of his Vested Account Balance.  No termination of the
Plan shall result in an acceleration of distribution of a Participant’s benefits
under the Plan except to the extent permitted under Code Section 409A.

 

9.3                               Successors and Assigns.  The provisions of the
Plan are binding upon and inure to the benefit of the Company and its successors
and assigns, and to each Participant and his beneficiaries, heirs, legal
representatives and assigns.

 

15

--------------------------------------------------------------------------------